      Case 1:15-cv-02739-LAP Document 252 Filed 12/29/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA,
S.A.U. and PETERSEN ENERGÍA,
S.A.U.,

                    Plaintiffs,              15 Civ. 2739 (LAP)
-against-

ARGENTINE REPUBLIC and YPF
S.A.,

                    Defendants.

ETON PARK CAPITAL MANAGEMENT,
L.P. et al.,

                    Plaintiffs,
                                             16 Civ. 8569 (LAP)
-against-
                                                     ORDER
ARGENTINE REPUBLIC and YPF
S.A.,

                    Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

    During the December 22, 2020 conference, Plaintiffs’

counsel asked the Court to reconsider the Court’s order, dated

November 23, 2020, in which it directed the Petersen Plaintiffs

to produce all documents responsive to Defendants’ document

requests, including any documents in the possession, custody, or

control of the Eskenazi family, and to make the Eskenazis

available for deposition (Order, dated Nov. 23, 2020 [dkt. no.

219 in 15-cv2739; dkt. no. 158 in 16-cv-8569)], at 2).          The




                                    1
      Case 1:15-cv-02739-LAP Document 252 Filed 12/29/20 Page 2 of 5



Court denies Plaintiffs’ counsel’s request for reconsideration

and writes to reiterate the basis for its November 23 ruling.

    Federal Rule of Civil Procedure Rule 34(a) provides that a

party may serve a request for the production of documents that

are in the possession, custody, or control of the party upon

whom the request is served.     Fed. R. Civ. P. 34.      In determining

whether a party has “possession, custody, or control” for the

purposes of Rule 34(a), the Court may consider the “practical

ability to obtain the documents from a non-party to the action.”

Bank of New York v. Meridien BIAO Bank Tanzania Ltd., 171 F.R.D.

135, 149 (S.D.N.Y. 1997).     In making this determination, courts

may evaluate the degree of cooperation between the party and

non-party and whether the non-party has a financial interest in

the outcome of the litigation, which may further incentivize

cooperation.   Golden Trade, S.r.L. v. Lee Apparel Co., 143

F.R.D. 514, 525 (S.D.N.Y. 1992).        Non-parties should bear in

mind that a “potential beneficiary of any judgment for

plaintiffs . . . may fairly be expected to bear certain burdens

in carrying out discovery.”     Id. at 526 n.9.

    As to depositions, an officer, director, or managing agent

of a corporate party may be required to give testimony under

Federal Rule of Civil Procedure Rule 30(b)(1). Fed. R. Civ. P.

30(b)(1).   “Although typically a corporation cannot be required

to produce a former officer or agent for deposition, this rule

                                    2
         Case 1:15-cv-02739-LAP Document 252 Filed 12/29/20 Page 3 of 5



is not woodenly applied.        Rather, courts within and without this

district have adopted a ‘practical’ approach ‘that focuses not

only on the formal connection between the witness and the party

at the time of the deposition, but also on their functional

relationships.’”      Dubai Islamic Bank v. Citibank, N.A., No. 99

CIV. 1930, 2002 WL 1159699, at *3 (S.D.N.Y. May 31, 2002)

(citing, among other cases, United States v. Afram Lines (USA),

Ltd., 159 F.R.D. 408, 414 (S.D.N.Y. 1994) (Independent Prods.

Corp. v. Loew's, Inc., 24 F.R.D. 19, 26 (S.D.N.Y.1959)(upholding

deposition notices of former officers of plaintiffs who stood

“ready to serve plaintiffs” despite severance of formal ties)).

       Here, Petersen’s witness testified that the Eskenzis

created the Eskenazi-owned Petersen entities, with no employees

or operations, for the specific purpose of acquiring shares of

YPF.     (See Ex. 1 to Defendants’ Letter, dated November 20, 2020

(“Betancor Tr.”), at 187:24-188:6.)          The Eskenazis have

consulted with Burford on the litigation strategy in this case

and met with Burford’s representatives on multiple occasions to

do so.     (See Ex. 3 to Defendants’ Letter, dated November 20,

2020 (“Bogart Tr.”) at 122:5-123:18.)          Importantly, although

Plaintiffs argue that there are creditors ahead of the Eskenazis

in line who will collect on any financial recovery first, they

do not dispute that the Eskenazis stand to benefit financially

from the recovery sought here.         Moreover, the undisputed facts--

                                       3
      Case 1:15-cv-02739-LAP Document 252 Filed 12/29/20 Page 4 of 5



including the Petersen bankruptcy receiver’s offer to make the

company’s former representatives available to potential buyers

of its claims in 2014 and, more recently,1 Plaintiffs’ counsel’s

representations about the Eskenazis’ counsel’s willingness to

provide voluntary discovery--further imply a practical ability

to produce the discovery.     Accordingly, the Court determined

that the Petersen Plaintiffs should produce the documents in the

possession of the Eskenazis that are responsive to Defendants’

discovery requests and to make the Eskenazis available for

deposition.

     In asking that the Court reconsider its November 23, 2020

order, Plaintiffs’ counsel raises no new facts--only the self-

serving ipse dixit that Plaintiffs are without power over the

Eskenazis--or law that the Court overlooked.2

     In any event, Plaintiffs’ request for reconsideration is

both untimely and procedurally improper.        Plaintiffs had 14 days



1
  The Court notes that it was only after its November 23 order directing
the Petersen Plaintiffs to produce all documents responsive to
Defendants’ requests, including those in the possession, custody, and
control of the Eskenazis, and to make the Eskenazis available for
depositions, the Eskenazis’ lawyer miraculously surfaced and offered
to negotiate to effect a voluntary production of documents. This
supports the Court’s earlier inference of practical cooperation
between the Eskenazis and the Petersen Plaintiffs.
2
   Plaintiffs citation during the December 22 conference to Zenith
Elecs. LLC v. Vizio, Inc., No. M8-85, 2009 WL 3094889 (S.D.N.Y. Sept.
25, 2009), which decided a different issue of whether “a subpoenaed
domestic corporation can be compelled to produce documents held by a
foreign affiliate” and found that the party seeking discovery provided
no factual basis to demonstrate control, is of no moment.


                                    4
         Case 1:15-cv-02739-LAP Document 252 Filed 12/29/20 Page 5 of 5



from November 23, 2020 to file a notice of motion for

reconsideration with a memorandum setting forth the issues that

counsel believes the Court overlooked.          S.D.N.Y. Local Civ. R.

6.3.     Plaintiffs did neither, instead asking the Court to

reconsider its ruling at a conference a month later and doing so

orally.     This provides an independent basis for the Court’s

denial of Plaintiffs’ request for reconsideration.

       Accordingly, the Petersen Plaintiffs’ oral request during

the December 22 conference for reconsideration of the Court’s

November 23 order (Order, dated Nov. 23, 2020 [dkt. no. 219 in

15-cv2739; dkt. no. 158 in 16-cv-8569)]) is denied.

       SO ORDERED.

Dated:       New York, New York
             December 28, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       5
